ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 07/22/2022, in pages 7-8, with respect to Claims 1 and 15 have been fully considered and are persuasive.  
Amendment to Claims 1 and 15 overcomes 103 rejections. 
Cancellation of Claim 8 has been acknowledged.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “responsive to determining that an estimated error value exceeds a predetermined threshold, re-computing the estimated RF signal parameter value by applying a second machine learning model, wherein the second machine learning model corresponds to a larger number of RF signal multi-paths than the first machine learning model”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-7 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-7 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 9, none of the prior art of record either taken alone or in combination discloses the claimed “a processor coupled to the transceiver, the processor to: select a machine learning model from a sequence of machine learning models, wherein a first machine learning model of the sequence has been trained on a first training data set produced in a first signal propagation environment that includes a first number of signal paths, wherein a second machine learning model of the sequence has been trained on a second training data set produced in a second signal propagation environment that includes a second number of signal paths, and wherein the second number of signal paths exceeds the first number of signal paths”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 10-14 depends ultimately from allowable, independent claim 9, so each of dependent claims 10-14 is allowable for, at least, the reasons for which independent claim 9 is allowable. 
As for independent claim 15, none of the prior art of record either taken alone or in combination discloses the claimed “responsive to determining that an estimated error value exceeds a predetermined threshold, re-compute the estimated RF signal parameter value by applying a second machine learning model, wherein the second machine learning model corresponds to a larger number of RF signal multi-paths than the first machine learning model”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 16-20 depends ultimately from allowable, independent claim 15, so each of dependent claims 16-20 is allowable for, at least, the reasons for which independent claim 15 is allowable. 
In the closest prior art, WO 2017147662 A1 discloses a system comprising: a transceiver configured to couple to an antenna comprising a plurality of antenna elements to receive a plurality of radio frequency "RF" signal power measurements at a plurality of frequency channels (a system comprising a transceiver comprising M antennas to receive channel response measurements, which include amplitude measurements, at a plurality of channels; paragraphs (0107), [0132)-(0134), & [01411); and a processor coupled to the transceiver, the processor to: select a learning model from a sequence of learning models (a processor coupled to the transceiver configured to select a learning model from a sequence of learning models for a number m of multi-paths; paragraphs [0129]-[01311), wherein a first learning model of the sequence is trained on a first training data set produced in a first signal propagation environment that includes a first number of signal paths (a first learning model has learned from a first data set in a multi-path signal environment that includes m=3 paths; paragraphs [0129]-[01311), wherein a second learning model of the sequence has been trained on a second training data set produced in a second signal propagation environment that includes a second number of signal paths, and wherein the second number of signal paths exceeds the first number of signal paths (a second learning model is trained from a second data set in a second multi-path signal environment which includes m=5 multipaths; paragraphs [0129]-[01311); compute, by applying the selected learning model to the plurality of RF signal measurements, an estimated signal parameter value (compute, by applying the selected learning model to the channel response measurements, a signal cancellation parameter; paragraphs [0129)-(01311).
In the second closest prior art, Bharadia et al. (US 2016/0226653 A 1) discloses a system comprising: a transceiver configured to couple to an antenna comprising a plurality of antenna elements to receive a plurality of radio frequency "RF" signal power measurements at a plurality of frequency channels (a system comprising a transceiver having a plurality of antennas configured to receive first RF signal measurements at a MIMO channel having a plurality of signal paths corresponding to received signals that have been altered by transmission, wherein the first RF signal measurements include signal power measurements; paragraphs (0089], (0109], [0120]-(0121], [0130], [0135]-(0136]); a first signal propagation environment that includes a first number of signal paths; a second signal propagation environment that includes a second number of signal paths, and wherein the second number of signal paths exceeds the first number of signal paths (measurements were performed over multi-path channels with L=2 paths and L=3 paths; paragraphs [00104]-(00106]); and a processor coupled to the transceiver, the processor to: compute, by applying a selected model to the plurality of RF signal measurements, an estimated signal parameter value (a processor coupled to the transceiver to apply a model to the RF signal power measurements corresponding to the plurality of channels to determine a signal parameter value; paragraphs (0055)-(0058], [0072]-(0073], & [00122]-(00123]); and responsive to determining that a parameter estimation error is less than or equal a predetermined error threshold value, output the RF signal parameter value (responsive to determining if a parameter estimation error is below a predefined threshold value, outputting a final estimated parameter comprising the signal parameter value for subsequent data communication; paragraphs [0044]-(0048]). 
In the third closest prior art, O’ Shea et al. (US 2018/0367192 A) discloses a system comprising: a transceiver configured to couple to an antenna comprising a plurality of antenna elements to receive a plurality of radio frequency "RF" signal power measurements at a plurality of frequency channels (a system comprising a transceiver having a plurality of antennas configured to receive first RF signal measurements at a MIMO channel having a plurality of signal paths corresponding to received signals that have been altered by transmission, wherein the first RF signal measurements include signal power measurements; paragraphs (0089]. (0109], [0120]-(0121], (0130], [0135]-(0136]); and a processor coupled to the transceiver, the processor to: compute, by applying a machine learning model to the plurality of RF signal measurements, an estimated signal parameter value (a processor coupled to the transceiver configured to apply a machine learning model to the first RF signal measurements to compute an estimated channel condition value; paragraphs (0089], [0097]-(0098], [0122], [0129]-(0131], [0135]-(0136]).
WO 2017147662 A1, Bharadia et al. (US 2016/0226653 A 1), O’ Shea et al. (US 2018/0367192 A) and the references of record fail to disclose processor to: select a machine learning model from a sequence of machine learning models wherein a first machine learning model of the sequence has been trained on a first training data set produced in a first signal propagation environment that includes a first number of signal paths, wherein a second machine learning model of the sequence has been trained on a second training data set produced in a second signal propagation environment that includes a second number of signal paths. Specifically, while WO 2017147662 A1 teaches different learned models corresponding to a different number of multi-paths, since WO 2017147662 A1 discusses the need to re-learn the models each time analog cancellation is returned, the learned models of WO 2017147662 A1 do are not true machine learning models (see WO 2017147662 A1; paragraph (0130]). Further, while Bharadia et al. (US 2016/0226653 A 1) discuses performing measurements in signal propagation environments having different numbers of multi-paths, these measurements are used as examples, and Bharadia et al. (US 2016/0226653 A 1) does not discuss machine learning models. Even further, while O’ Shea et al. (US 2018/0367192 A) does indeed apply a machine learning model to signal measurements for determining channel conditions, O’ Shea et al. (US 2018/0367192 A) does not use different machine learning models corresponding to different signal multi-paths, and instead updates a single machine learning model based on differences between expected values and measured values (see O’ Shea et al. (US 2018/0367192 A); paragraph (0138]). The references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible and not provide any advantages over the current state of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648